DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on September 8, 2020, and March 2, 2021, have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KUSASHIMA et al., US 20170078903 A1, hereinafter “KUSASHIMA,” in view of . da Silva et al., US 20170325138 A1, hereinafter “da Silva.”
Consider claim 1. KUSASHIMA discloses: 
a method performed by a wireless communication device for managing communication in a wireless communications network (see Abstract and paragraphs [0009]-[0010]), the method comprising: 
obtaining an indicator indicating a model and parameters for the model, wherein the model is related to an event being one of the following events (see paragraphs[0011],[0045]-[0057],[0359]-[0361], which discloses receiving an event identity related to a criteria of measurement reporting for handover procedure and threshold, offset, and hysteresis parameters, the event corresponding to the model): 
(see paragraphs [0045], [0057], [0156]); 
selecting the model based on the obtained indicator (see paragraphs [0011]); 
executing the selected model using the obtained one or more trained model parameters (see paragraphs [0045]-[0057]); and 
triggering a process, being associated with the event, based on an output of the executed model (see paragraphs [0359]-[0371], which discloses selecting the criteria, executing the selected criteria and triggering a measurement reporting event).
But KUSASHIMA is silent regarding the model parameters are trained model parameters.
However, da Silva, in related art, suggests wherein the model parameters are trained model parameters (see paragraphs [0012]-[0017], which disclose a method of training handover models in a radio network node for each user equipment (UE) to dynamically utilize system resources to satisfy each user’s quality of service requirement (QoS)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 2. KUSASHIMA in view of da Silva teaches claim 1; and KUSASHIMA further suggests wherein the process, being associated with the event, is one or more of the following: measuring signals of one or more cells or beams; sending 
Consider claim 3. KUSASHIMA in view of da Silva teaches claim 1; and da Silva  further suggests wherein obtaining the indicator and the one or more trained model parameters is performed in negotiation with other wireless communication devices (see paragraphs [0123]-[0125]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 4. KUSASHIMA in view of da Silva teaches claim 1; and KUSASHIMA  further suggests wherein obtaining the indicator and the one or more trained model parameters comprises receiving, from a radio network node, the indicator and the one or more trained model parameters (see paragraphs [0011], [0013], [0015], [0018], [0023], [0023], [0221]).
Consider claim 5. KUSASHIMA in view of da Silva teaches claim 4; and da Silva  further suggests wherein obtaining the indicator and the one or more trained model parameters is performed in negotiation with other wireless communication devices (see paragraphs [0074], [0179]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s 
Consider claim 6. KUSASHIMA in view of da Silva teaches claim 1; and da Silva  further suggests wherein the one or more trained model parameters comprise one or more weights for the model indicated by the indicator (see paragraphs [0051]-[0052], [0176], [0229]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 7. KUSASHIMA in view of da Silva teaches claim 1; and da Silva  further suggests wherein the model is a neural network (see paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 8. KUSASHIMA in view of da Silva teaches claim 7; and da Silva  further suggests wherein inputs of the neural network are based on time series [0112]).
Claim 9 claims a method performed by a network node in correlation with the method performed by the wireless communication device of claim 1; therefore, similar rejection rationale applies.
Consider claim 10. KUSASHIMA in view of da Silva teaches claim 9; and da Silva  further suggests selecting the model out of a number of models based on a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 11. KUSASHIMA in view of da Silva teaches claim 10; and da Silva  further suggests receiving a capability indication from the wireless communication device, wherein the capability indication indicates the capability, of the wireless communication device, of supporting one or more models (see paragraphs [0074], [0179]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization. 
Consider claim 12. KUSASHIMA in view of da Silva teaches claim 10; and da Silva  further suggests wherein the received data comprises one or more of the following: current serving beam or cell; direction of one or more neighbouring beams; measured signal strength or quality for one or more neighbouring beams or cells on a serving frequency; measured signal strength or quality for one or more neighbouring beams or cells on one or more other frequencies than the serving frequency; timing advance for the serving beam or cell; pre-coder matrix index; block error rate; capability of supporting one or more models of the one or more wireless communication devices; 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.	
Consider claim 13. KUSASHIMA in view of da Silva teaches claim 9; and KUSASHIMA further suggests wherein different indicators and/or different one or more trained model parameters are provided for different beams, cells or regions of cells (see paragraphs [0050], [0235]).
Consider claim 14. KUSASHIMA in view of da Silva teaches claim 9; and da Silva  further suggests wherein the one or more trained model parameters comprise one or more weights for the model indicated by the indicator (see paragraphs [0051]-[0052], [0176], [0229]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Consider claim 15. KUSASHIMA in view of da Silva teaches claim 9; and da Silva  further suggests wherein the model is a neural network (see paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s 
Consider claim 16. KUSASHIMA in view of da Silva teaches claim 15; and da Silva  further suggests wherein inputs of the neural network are based on time series (see paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
Claim 19 claims a wireless communication device to perform the method of claim 1; therefore, similar rejection rationale applies.
Consider claim 20. KUSASHIMA in view of da Silva teaches claim 19; and KUSASHIMA further suggests wherein the process, being associated with the event, is one or more of the following: measuring signals of one or more cells or beams; sending one or more measurement reports about serving and/or neighboring cells or beams to a radio network node serving the wireless communication device; and initiating a conditional handover or a cell or beam reselection (see paragraphs [0011]-[0012]).
Claim 27 claims a network node to perform the method of claim 9; therefore, similar rejection rationale applies.
Consider claim 28. KUSASHIMA in view of da Silva teaches claim 27; and da Silva  further suggests wherein the radio network node is further configured to: select the model out of a number of models based on a capability, of the wireless 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider KUSASHIMA’s teachings in relation to the claimed invention, thus providing means for achieving a more efficient resource utilization.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handoff techniques in communication networks.
US 10070362 B2		US 9432901 B1		US 9204351 B2
US 8948135 B2		US 8879507 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 2, 2022